Title: To Benjamin Franklin from [Benjamin Vaughan], [18 September 1777]
From: Vaughan, Benjamin
To: Franklin, Benjamin


Thursday. [September 18, 1777]
I am ashamed my dear sir at the littleness of my heart or rather that of my friends: as soon as I have passed the opportunity for conversing with this man it will be over, and I shall see you as publicly as at Xmas. Yes my dear sir I will meet you at 5, in the middle of the Seine; any where, so that I do but meet you, and tell you how much I revere you. In haste.
 
Addressed: A Monsr. / Monsr. Franklin
Endorsed: M. Vaughan to BF.
